Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 13 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. (US 2008/0152433).
Regarding claim 1, Monti discloses a method for controlling buckling in subsea pipelines, comprising the steps of: providing a subsea pipeline (pipeline P) on a seafloor (F), the subsea pipeline having an initial as-laid position; identifying a plurality of spaced-apart sections of the subsea pipeline (sections of subsea pipeline corresponding to certain points of the seabed on which supporting systems are positioned; paragraphs 0012 and 0013) suitable for controlled lateral buckling; installing a set of inclined sleepers (tilting upper surfaces 2 of a supporting system; Fig. 2) at each spaced-apart section in an orientation that is perpendicular to the initial as-laid position (paragraph 0010), each of the inclined sleepers (2) in the set of inclined sleepers installed in a spaced-apart relationship (inclined upper surfaces 2 are located in a spaced-apart relationship to each other on a base structure 1; Fig. 2); wherein, the set of inclined sleepers has a plurality of sleepers and a length of each inclined sleeper is selected to accommodate a projected lateral deformation relative to the initial as-laid position; whereby any buckling caused by thermal expansion of the subsea pipeline is distributed to two or more of the spaced-apart sections (sections of subsea pipeline corresponding to certain points of the seabed on which the plurality of supporting systems are positioned), causing the two or more spaced-apart sections to deflect laterally along the inclined sleepers, outwardly from the initial as-laid position (Fig. 2 - 4; abstract; paragraphs 0002, 0010 - 0013, 0032, and 0039). Monti fails to explicitly teach a set of inclined sleepers has at least three inclined sleepers comprising an upstream inclined sleeper, a central inclined sleeper, and a downstream inclined sleeper. Examiner takes the position that the number of sleepers in a set of sleepers lacks criticality in the claims and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the plurality of inclined sleepers as taught by Monti to include at least three inclined sleepers comprising an upstream inclined sleeper, a central inclined sleeper, and a downstream inclined sleeper as a design consideration within the skill of the art based upon the size of the pipeline and the amount of thermal expansion that the pipeline is designed to experience. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 2, Monti further discloses the initial as-laid position (Pi) is at an upper end along the length of the inclined sleeper (2) (Fig. 3).
Regarding claim 3, Monti further discloses the plurality of inclined sleepers (2) are oriented in the same inclined direction (Fig. 2).
Regarding claims 4 and 8, Monti further discloses the inclined sleepers have an inclination angle in a range from 3 degrees to 15 degrees, relative to the seafloor (3 degrees to 30 degrees) (paragraph 0019). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Monti teaches a plurality of inclined sleepers 2 each have the same angle of inclination (Fig. 2; paragraph 0032) and therefore, Monti teaches the central inclination angle is in a range from 3 degrees to 15 degrees, relative to the seafloor.
Regarding claims 5 and 9, Monti further discloses the inclined sleepers have an inclination angle in a range from 3 degrees to 10 degrees, relative to the seafloor (3 degrees to 30 degrees) (paragraph 0019). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Monti teaches a plurality of inclined sleepers 2 each have the same angle of inclination (Fig. 2; paragraph 0032) and therefore, Monti teaches the central inclination angle is in a range from 3 degrees to 10 degrees, relative to the seafloor.
Regarding claims 6 and 10, Monti further discloses the inclined sleepers have an inclination angle in a range from 5 degrees to 7 degrees, relative to the seafloor (5 degrees to 15 degrees) (paragraph 0019). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Monti teaches a plurality of inclined sleepers 2 each have the same angle of inclination (Fig. 2; paragraph 0032) and therefore, Monti teaches the central inclination angle is in a range from 5 degrees to 7 degrees, relative to the seafloor.
Regarding claim 7, Monti further discloses each sleeper (2) has an inclination angle (Fig. 2) and devices for varying the inclination of the upper surface (jacks, screw or rack elements, etc.) (paragraph 0040). Monti fails to disclose the central inclination angle relative to the seafloor is greater than one or both of the upstream inclination angle and the downstream inclination angle. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the central inclination angle, the upstream inclination angle, and the downstream inclination angle such that the central inclination angle relative to the seafloor is greater than one or both of the upstream inclination angle and the downstream inclination angle as a design consideration within the skill of the art based upon the size and shape of the pipeline and the distribution of thermal expansion along a longitudinal direction of the pipeline.
Regarding claim 11, Monti further discloses a plurality of inclination angles (see tilting upper surfaces 2 in Fig. 2) are independently in a range of from 1 to 10 degrees (3 degrees to 30 degrees), relative to the seafloor (paragraph 0019). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Monti teaches a plurality of inclined sleepers 2 each have the same angle of inclination (Fig. 2; paragraph 0032) and therefore, Monti teaches the upstream inclination angle and the downstream inclination angle are in a range from 1 degrees to 10 degrees, relative to the seafloor.
Regarding claim 12, Monti further discloses a plurality of inclination angles (see tilting upper surfaces 2 in Fig. 2) are independently in a range of from 3 to 7 degrees (3 degrees to 30 degrees), relative to the seafloor (paragraph 0019). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Monti teaches a plurality of inclined sleepers 2 each have the same angle of inclination (Fig. 2; paragraph 0032) and therefore, Monti teaches the upstream inclination angle and the downstream inclination angle are in a range from 3 degrees to 7 degrees, relative to the seafloor.
Regarding claim 13, Monti further discloses a plurality of inclination angles (see tilting upper surfaces 2 in Fig. 2) are independently in a range of from 3 to 5 degrees (3 degrees to 30 degrees), relative to the seafloor (paragraph 0019). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Monti teaches a plurality of inclined sleepers 2 each have the same angle of inclination (Fig. 2; paragraph 0032) and therefore, Monti teaches the upstream inclination angle and the downstream inclination angle are in a range from 3 degrees to 5 degrees, relative to the seafloor.
Regarding claim 17, Monti further discloses the set of inclined sleepers includes multiple inclined sleepers (paragraph 0032). Monti fails to explicitly teach a set of inclined sleepers has from 3 to 10 inclined sleepers. Examiner takes the position that the number of sleepers in a set of sleepers lacks criticality in the claims and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the plurality of inclined sleepers as taught by Monti to include from 3 to 10 inclined surfaces as a design consideration within the skill of the art based upon the size of the pipeline and the amount of thermal expansion that the pipeline is designed to experience. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 18, Monti further discloses the set of inclined sleepers includes multiple inclined sleepers (paragraph 0032). Monti fails to explicitly teach a set of inclined sleepers has from 3 to 7 inclined sleepers. Examiner takes the position that the number of sleepers in a set of sleepers lacks criticality in the claims and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the plurality of inclined sleepers as taught by Monti to include from 3 to 7 inclined surfaces as a design consideration within the skill of the art based upon the size of the pipeline and the amount of thermal expansion that the pipeline is designed to experience. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 19, Monti is silent regarding the center-to-center distance of adjacent sleepers in the set of sleepers. The center-to-center distance lacks criticality in the claims and is a design consideration within the skill of the art. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the set of sleepers as disclosed by Monti so that the center-to-center distance between adjacent sleepers in the set of sleepers is in a range of from 40 to 100 feet based upon the size of the pipeline and the amount of thermal expansion that the pipeline is designed to experience.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. in view of Early et al. (US 2014/0023440). Monti fails to disclose the subsea pipeline is deployed on the seafloor at a depth in a range from 5,000 to 15,000 ft. Early teaches a subsea pipeline is deployed on the seafloor at a depth in a range from 5,000 to 15,000 ft (up to 9,000 ft) (paragraph 0006). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the depth in the range from 5,000 to 15,000 ft as taught by Monti to allow the sleepers to be used in a wide range of water depths. Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. in view of Matthews, Jr. (US 3,690,111). Monti discloses all of the claim limitations except the spaced-apart sections of the subsea pipeline are spaced at a center-to-center distance in a range of from 2,000 to 10,000 feet. Matthews teaches a section of subsea pipeline is has a length in a range from 2,000 to 10,000 feet (about 300 to about 3,000 feet or more in length) (col. 3, lines 55 - 59). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968). Examiner notes that a pipeline comprising pipeline sections each having a length of 3,000 feet would obviously have a center-to-center distance of adjacent spaced-apart sections of 3,000 feet. Examiner takes the position that the center-to-center distance lacks criticality in the claims and is a design consideration within the skill of the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. in view of Mohan et al. (US 2006/0127622). Monti discloses all of the claim limitations except the subsea pipeline is subjected to pressures in a range of from 5,000 to 20,000 psi (35 to 140 MPa) and a temperature in a range of from 300F to 400F (150°C to 200°C). Mohan teaches a subsea pipeline is subjected to pressures in a range of from 5,000 to 20,000 psi (up to 20,000 psi) and a temperature in a range from 300F to 400F (350 degree F to 400 degree F) (paragraph 0090). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the subsea pipeline subjected to pressures in a range of from 5,000 to 20,000 psi (up to 20,000 psi) and a temperature in a range of from 300F to 400F (350 degree F to 400 degree F) as taught by Mohan so that the pipeline can withstand conditions encountered in harsh environments.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fails to teach installing the set of inclined sleepers after the pipeline is laid and a plurality of spaced-apart sections of the as-laid pipeline are identified as suitable for controlled lateral buckling.  Examiner replies that Monti teaches the steps of providing a subsea pipeline on a seafloor, identifying a plurality of spaced apart sections of the pipeline suitable for controlled lateral buckling, and installing a set of inclined sleepers at each spaced-apart section, as discussed above.  Examiner takes the position that the claims do not recite a specific order in which the steps as recited in claim 1 are performed and since Monti teaches each of the method steps as recited in claim 1, the method as taught by Monti reads on the claim(s).

Examiner takes the position that the claim(s) only recite the pipeline has an initial as-laid position and the claim(s) do not positively recite positioning a subsea pipeline on a seafloor at an initial in-laid position. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/18/2022